09-0258-pr
    Wright v. New York State Department
    of Correctional Services


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION: “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Daniel Patrick Moynihan United
    States Courthouse, 500 Pearl Street, in the City of New York, on
    the 20th day of April, two thousand ten.

    PRESENT:
              PIERRE N. LEVAL,
              ROBERT A. KATZMANN,
              BARRINGTON D. PARKER,
                             Circuit Judges.
    ___________________________________________

    Troy Wright,

                               Plaintiff-Appellant,

                      v.                                   09-0258-pr

    New York State Department of Correctional
    Services, Commissioner Goord, William E.
    Phillips, Superintendent, Gayle Hoponik,
    Administrative Deputy, Dr. Carl J.
    Koenigsmann, Hari Chakravorty, Lester
    Wright, Louis Jack Pozner, Erin Crotty,

                               Defendants-Appellees.

    ___________________________________________

    FOR APPELLANT: Troy Wright, pro se, Stormville, N.Y.
FOR APPELLEE:   Andrew M. Cuomo, Attorney General of the State of
                New York, David Lawrence III, Assistant Solicitor
                General, New York, N.Y.


     Appeal from a judgment of the United States District Court

for the Southern District of New York (Sullivan, J.).

     UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

     Appellant appeals from the district court’s order granting

summary judgment to Appellees in his 42 U.S.C. § 1983 suit

alleging that prison officials were deliberately indifferent in

allowing him to be exposed to contaminated drinking water at

Green Haven Correctional Facility and in failing to provide

adequate medical care for conditions that allegedly resulted from

his consumption of that water.   We assume the parties’

familiarity with the facts, proceedings below, and specification

of issues on appeal.

     We have reviewed the record and relevant case law de novo,

and find that the Appellees were entitled to judgment as a matter

of law.   See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292,

300 (2d Cir. 2003) (the grant of summary judgment is reviewed de

novo); Davis v. State of New York, 316 F.3d 93, 100 (2d Cir.

2002) (“conclusory statements or mere allegations [are] not

sufficient to defeat a summary judgment motion”).   Appellant

presented no evidence from which a reasonable jury could conclude

that the drinking water at Green Haven was contaminated with

                                 2
Helicobacter pylori, nor that prison officials were deliberately

indifferent to the water quality or his medical needs.

     Appellant argues that the magistrate judge was without

jurisdiction to enter a report and recommendation in this matter

absent the parties’ consent, and improperly denied his motions

for counsel.   This matter was properly referred to a magistrate

judge for pre-trial proceedings pursuant to 28 U.S.C.

§ 636(b)(1)(A) and (B); such referral does not require the

consent of the parties.   And the magistrate judge did not abuse

his discretion in denying Wright's motions for the appointment of

counsel, as Appellant failed to show that his position was of

sufficient substance to require such appointment.    See Ferrelli

v. River Manor Health Care Ctr., 323 F.3d 196, 200 (2d Cir. 2003)

(motions to appoint counsel are reviewed for abuse of

discretion); Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d

Cir. 1989) (in considering such a motion, a court should first

determine whether the movant’s “position [is] likely to be of

substance”).   We have considered Appellant’s remaining arguments

and find them to be without merit.    Accordingly, the judgment of

the district court is AFFIRMED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                  3